OPINION — AG — ** TWO QUESTIONS ** (1) CAN A COUNTY LEGALLY ENTER INTO AN AGREEMENT WITH THE HIGHWAY DEPARTMENT (DEPARTMENT OF TRANSPORTATION) TO PERFORM WORK OR FURNISH MATERIALS ON STATE HIGHWAYS WITHIN THE COUNTY? (2) CAN THE DEPARTMENT OF HIGHWAYS PROPERLY PAY THE COUNTY EITHER IN WHOLE OR IN PART FOR THE PERFORMANCE OF SUCH WORK OR FOR THE MATERIALS FURNISHED? — THE DEPARTMENT OF HIGHWAYS HAS THE AUTHORITY TO ENTER INTO CONTRACTS FOR THE CONSTRUCTION AND MAINTENANCE OF THE STATE HIGHWAY SYSTEM AND THE LAW DOES NOT PROHIBIT THE MAKING OF SUCH CONTRACTS WITH OTHER PUBLIC AGENCIES  CITE: 69 O.S.H. 20.8, 69 O.S.H. 44, 69 O.S.H. 261, 69 O.S.H. 262, 19 O.S.H. 1 *** NOTE: THIS DOES NOT LOOK LIKE AN ATTORNEY GENERAL OPINION . . . CHECK FULL DOCUMENT ***